Exhibit 10.46

SECOND AMENDMENT TO

MANUFACTURING AGREEMENT

This SECOND AMENDMENT TO MANUFACTURING AGREEMENT (“Second Amendment”) is made
effective July 1, 2003, by and among Mannatech, Inc., a Texas corporation with
its principal place of business at 600 S. Royal Lane #200, Coppell Texas
(“Mannatech”) and Natural Alternatives International, Inc., a Delaware
corporation with its principal place of business located at 1185 Linda Vista
Drive, San Marcos, California (“NAI”).

RECITALS

 

  A. The parties entered into a Manufacturing Agreement dated April 22, 1998, in
which NAI agreed to become a manufacturer and supplier of certain nutritional
products to Mannatech. The Manufacturing Agreement was first amended by
Mannatech and NAI effective May 23, 2003 (“First Amendment”). The Manufacturing
Agreement as amended by the First Amendment and this Second Amendment is
hereinafter referred to as the “Manufacturing Agreement.” All capitalized terms
used in this Second Amendment not otherwise defined herein shall have the
meanings ascribed to such terms in the Manufacturing Agreement or the First
Amendment as the case may be.

 

  B. Mannatech and NAI wish to amend the Manufacturing Agreement with respect to
NAI’s insurance requirements.

Incorporating the above recitals as if set forth fully below and in
consideration of the obligations contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

AGREEMENT

The Manufacturing Agreement is amended as follows:

SECTIONS 2(d), (e) and (f): Seller’s Representation, Warranties and Covenants.
Sections 2(d), (e) and (f) shall be deleted in their entirety and replaced with
the following:

Section 2(d): Seller shall carry for the entire term of this Agreement, with
companies reasonably satisfactory to Buyer: (i) Workers’ Compensation and
Employees’ Liability Insurance; (ii) Standard Form Fire and Extended Coverage
Insurance for the full replacement value of any of the Products or any packaging
materials, and (iii) Public Liability Insurance including Contractual Liability
and Products Liability Coverage with a combined single limit of not less than
Fifteen Million Dollars ($15,000,000). The insurance policies shall be
occurrence based and name Buyer as an additional insured party and provide that
at least thirty (30)

 

1



--------------------------------------------------------------------------------

days prior written notice of cancellation, amendment, or lapse of coverage shall
be given to Buyer by the insurer. Seller will submit policies and/or
certificates of insurance evidencing the above coverage to Buyer upon Buyer’s
written request therefore.

EFFECT: Except as amended hereby, the Manufacturing Agreement remains in full
force and effect as of the date of this Second Amendment.

The parties have caused this Second Amendment to be executed by their respective
duly authorized representatives, as of the day and year first above written.

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.

a Delaware corporation

By:  

/s/ Randy Weaver

  Randell Weaver, President

MANNATECH, INC.

a Texas corporation

By:  

/s/ Terry Persinger

  Terry Persinger, President and Chief Executive Officer

 

2